Citation Nr: 1146520	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for Department of Veterans (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  He died in April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the RO.

In September 2007, the RO notified the appellant of the decision denying her claim for "Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits By A Surviving Spouse or Child," based on a determination denying the appellant recognition as the Veteran's surviving spouse.  

The appellant initiated an appeal to the Board by filing a timely Notice of Disagreement (NOD) in November 2007.  In a February 2008 Statement of the Case (SOC), the RO addressed the matter of recognition of the appellant as the surviving spouse of the Veteran.  The appellant filed a Substantive Appeal in March 2008, perfecting her appeal.

The issue of whether indebtedness was properly created in the amount of $10,000, to include waiver of recovery of the overpayment has been raised by the record, as indicated from a May 2008 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the question  to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran and the appellant are shown to have entered into an attempted common law marriage while residing in New York state in May 2003 and to have participated in a recognized ceremony in August 2006, less than one year prior to the date of the Veteran's death.  

2.  The appellant is shown to have entered into the attempted common law marriage with the Veteran without knowledge on her part that such unions were not recognized by the law of the state of New York.

3.  The appellant is shown to have continuously cohabited with the Veteran for more than three years from the date of entering into an attempted common law marriage until the time of his death.

4.  A claim is not shown to have been filed by a legal surviving spouse who has been found to been entitled to gratuitous VA death benefits.


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the criteria for her recognition as the surviving spouse of the Veteran for purposes of receiving VA benefits are met.  38 U.S.C.A. § 101(3) 103, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2011); VAOPGCPREC 58-91.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board grants the appellant the benefit sought in this decision, entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes, further discussion of the VCAA is unnecessary.

The appellant seeks recognition as the Veteran's surviving spouse for VA benefit purposes.  Essentially, she maintains that she and the Veteran established a common law marriage in May 2003, and that they remained married until his death in April 2007.  Additionally, she maintains that she and the Veteran thereafter solemnized that marriage when they entered into a formal marriage in August 2006, less than one year before he died.  Therefore, she is entitled to recognition as the surviving spouse of the Veteran for VA benefits purposes.

The law provides that VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541 (West 2002); 38 C.F.R. §3.54 (2011).  

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3) (West 2002); 38 C.F.R. § 3.50 (2011).

A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. §3.50(b) (2011).  

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c) (West 2002); 38 C.F.R. §3.1(j) (2011).  

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if:

(a) the attempted marriage occurred one year or more before the Veteran died; and

(b) the claimant entered into the marriage without knowledge of the impediment; and

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.

38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. §3.52 (2011).

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States Court of Appeals for Veterans Claims (Court) determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

The Board notes that the appellant and the Veteran resided in the state of New York.  New York state law does not recognize common law marriage.  See N.Y. Dom. Re. §11 (McKinney 1999).  

Therefore, in order to be a deemed valid marriage prior to the legal marriage, the appellant must meet certain requirements: (1) an agreement between the parties to be husband and wife at the beginning of their cohabitation, (2) cohabitation, (3) holding themselves out as married, and (4) generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6) (2011).

Further, VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a). VAOPGCPREC 58-91.

The evidence of record includes various documents that address the Veteran's relationship status.  The evidence in favor of a common law marital relationship includes: a December 2004 VA treatment, noting the Veteran's marital status as "married"; the numerous witness statements from the community reflecting that the Veteran and appellant had resided together since 2003 and held themselves out to the public as a married couple and resided together continuously since May 2003.  

The evidence against a common law marriage includes an April 2006 tax return where the Veteran filed as "single."

As will be discussed, after carefully considering the claim in light of the record and the applicable law, the Board finds that the appellant has met her burden of establishing that she is the surviving spouse of the Veteran for VA benefits purposes.

The Board finds on this record that the Veteran and appellant as likely as not intended to enter into some form common law union as early as May 2003.  The statements from the community indicated that the Veteran and appellant considered themselves to be in participating in a common law marriage.

While an April 2006 tax return indicated that the Veteran was filing as single, this reference is found only to address the provisions of the applicable tax law.

On review, the record shows that the Veteran and appellant clearly resided together during the period in question in New York.  As noted, the state of New York does not recognize common law marriages.   

However, an attempted common law marriage between the Veteran and appellant in New York may be deemed valid for VA purposes.  In VAOPGCPREC 58-91, the General Counsel of VA held that the lack of residence in a jurisdiction recognizing common law marriages was not a bar to establishing a common law marriage for a surviving spouse claimant.  

The underlying rationale was that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  In this case, the impediment would be the jurisdiction's nonrecognition of common law marriages.

Here, the requirements allowing for the appellant's and Veteran's attempted common law marriage to be "deemed valid" are met.  See 38 C.F.R. § 3.52.  

First, the appellant is found to have entered into her relationship without knowledge of the impediment that New York did not recognize common law marriage.  The appellant has stated that she believed her marriage to the Veteran was valid and did not know of New York's nonrecognition of common law marriages.

Second, the attempted common law marriage commenced as earlier as May 2003, more than three years before the Veteran died in April 2007.  

Third, the appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death.

Finally, there is no showing that a claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  For VA purposes, no other relationships purporting to be marriages are demonstrated.

In sum, the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes.  

Further, to the extent that the appellant is the Veteran's surviving spouse under VA regulations, she is shown to have been his exclusive partner up until the time of his death and to have lived with him continuously for the period of the "deemed valid" marriage.  See 38 C.F.R. § 3.50.  Indeed, the appellant and Veteran formalized their marriage in August 2006.

Finally, VA compensation may be paid to the appellant, recognized as the Veteran's surviving spouse, under VA regulations because the record shows that she and the Veteran are found to have entered into a "deemed valid" marriage for more than one year, as determined above.  See 38 C.F.R. § 3.54(b).  

In sum, for the foregoing reasons, the appellant must be recognized as the surviving spouse of the Veteran for VA benefits purposes.




ORDER

As the criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes are met, the appeal to this extent is allowed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


